DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 01/14/2022 and the preliminary amendment filed on the same date, in which claims 25-47 are presented for examination, wherein claims 25, 35, 43 are recited in independent form. The present Application is a 371 of PCT/US2018/017055 with a filing date of 02/06/2018 and claims priority to provisional Applications 62/455,475 and 62/456,019 with priority dates of 02/06/2017 and 02/07/2017 respectively.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-47 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20160227505 to Loehr et al (hereinafter d1) in view of United States Patent Application Publication US-20160345316 to Kazmi et al (hereinafter d2).
 	 Regarding claim 25, as to the limitation “An apparatus for a user equipment (UE) communication device to communicate in a wireless network capable of carrier aggregation (CA), the apparatus comprising: a baseband processing circuit including one or more processors”d1 teaches a system including a UE (see d1 Fig. 36) which comprises at least a UE (see d1 Fig. 36 element UE) wherein the network that incorporates the UE is associated with carrier aggregation (see d1 para. 0053) wherein the UE includes at least a processor (see d1 para. 0265, 0376-0377, 0834), memory (see d1 para. 0835) wherein the memory contains instructions which, when executed by the processor configure the mobile device to execute functionality embodied as a method (see d1 para. 0307, 0341-0342);
as to the limitations “configured to determine whether a timing difference between uplink or downlink CA signals between the UE and a primary serving cell (PCell) and at least one 
as to the limitation “identifying a relative received timing difference as a difference between subframe timing boundaries of signals from the PCell and SCell at the UE receiver when one SCell is serving the UE” d1 discloses that the mobile terminal performs measurements to determine specific timing information of transmissions/receptions in the PCell and/or SCell wherein timing information which can be determined at the mobile terminal, as will be explained in detail further below; wherein the timing information which the terminal measures is such that it allows the mobile terminal to determine a propagation delay difference between the PCell and SCell therefrom (see d1 Fig. 36 step 1 para. 0846);
as to the limitations “or identifying a relative propagation delay difference as a difference between subframe timing boundaries of signals received from any pair of serving cells (PCell and the SCells) at the UE receiver when more than one SCell is serving the UE;” d1 
as to the limitation “and comparing the relative received timing difference or the relative propagation delay difference to a downlink maximum transmission timing difference (dMTTD) threshold value” d1 discloses comparng the result of the measurement to a predefined maximum time difference; wherein the maximum time difference may be predefined for the specific mobile terminal or may be predefined for the mobile communication system including the mobile terminal and the maximum time difference refers to the propagation delay (see d1 Fig. 36 step 2a, para. 00847); d1 also discloses that the UE compares the measurement result with a predefined maximum propagation delay time difference wherein the UE compares the downlink reception time difference with a predefined propagation delay time difference defining a maximum reception time difference for the UE (see d1 para. 0871)
  However, d1 does not appear to explicitly disclose “an interconnect interface coupled to the baseband processing unit and adapted to enable the one or more processors to communicate signals between at least one UE component selected from a group comprising: a dual band radio frequency (RF) transceiver, a memory circuit, an application processor or a digital signal processor (DSP), via an interconnect bus”, although an interconnect bus associated with the UE elements noted above and the device actions noted above with respect to d1 may be construed to implicitly disclose the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of and interconnect bus as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in the time between receiving the uplink control information and the time the wireless device is expected to transmit, by limiting the timing advance to a value appropriate for dual connectivity facilitates dual connectivity operation (see d2 para. 0038) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art 
Regarding claim 26, as to the limitation “the apparatus of claim 25, wherein the baseband processing circuit is further figured to determine whether the timing difference between uplink or downlink CA signals exceeds the maximum transmission timing difference by: for uplink (UL) CA signals transmitted by the UE: determining whether an uplink transmission timing difference between a PCell timing advance group (pTAG) value and an SCell timing advance group (sTAG) value or between two sTAG values exceeds an uplink maximum transmission timing difference (uMTTD) threshold value” d1 in view of d2 discloses a wireless device is configured with inter-band carrier aggregation and also with multiple TAGs pTAG and sTAG), then the wireless device is required to handle a maximum uplink transmission timing difference (ΔT) between the pTAG and the sTAG of at least 32.47 μs. A wireless device configured with pTAG and sTAG may stop transmitting on the SCell if, after a timing adjustment based on a received timing advance command, the uplink transmission timing difference between PCell and SCell exceeds the maximum value the wireless device can handle (i.e. 32.47 μs) (see d2 para. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details threshold values which are 30.26 μs and 32.47 μs as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in the time between receiving the uplink control information and the time the wireless device is expected to transmit, by limiting the timing advance to a value appropriate for dual connectivity facilitates dual connectivity operation (see d2 para. 0038) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of limiting timing advance with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective 
Regarding claim 28, as to the limitation “The apparatus of claim 25, wherein the baseband processing circuit is further configured to: stop transmitting or receiving data with one or more SCells determined to exceed the maximum transmission timing difference” d1 in view of d2 discloses wireless device configured for inter-band carrier aggregation including multiple TAGs (pTAG and sTAG), wherein the wireless device is required to handle a maximum uplink transmission timing difference (ΔT) between the pTAG and the sTAG of at least 32.47 μs. A wireless device configured with pTAG and sTAG may stop transmitting on the SCell if, after a timing adjustment based on a received timing advance command, the uplink transmission timing difference between PCell and SCell exceeds the maximum value the wireless device can handle (i.e., 32.47 μs) (see d2 para. 0035) (See also d1 Fig. 36 para. 0884).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of stopping transmitting or receiving data with one or more SCells determined to exceed the maximum transmission timing difference as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value 
Regarding claim 29, as to the limitation “the apparatus of claim 25, wherein the baseband processing circuit is configured to use at least one of inter-band or non-contiguous intra-band CA” d1 discloses a wireless device is configured to employ inter-band carrier aggregation with multiple TAGs (pTAG and sTAG), wherein the wireless device is required to handle a maximum uplink transmission timing difference (ΔT) between the pTAG and the sTAG of at least 32.47 μs. A wireless device configured with pTAG and sTAG may stop transmitting on the SCell if, after a timing adjustment based on a received timing advance command, the uplink transmission timing difference between PCell and SCell exceeds the maximum value the wireless device can handle (i.e., 32.47 μs) (see d2 para. 0035); wherein the apparatus is 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of using inter-band CA as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in the time between receiving the uplink control information and the time the wireless device is expected to transmit, by limiting the timing advance to a value appropriate for dual connectivity facilitates dual connectivity operation (see d2 para. 0038) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of limiting timing advance with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 

Regarding claim 31, as to the limitation “he apparatus of claim 25, wherein the component carriers for the PCell at lease one SCell schedule UL and DL transmissions of medium access protocol data units (MPDU) or segmented MPDUs and control information in a radio resource comprising a plurality of 10 ms long radio frame divided into 1 ms subframes using variable sized transmission time intervals (TTIs) ranging between 2 to 14 orthogonal frequency division multiplexing (OFDM) symbols” d1 in view of d2 discloses transmission of MAC PDU and control information in a radio resource comprising a plurality of 10 ms long radio frame divided into 1 ms subframes using variable sized transmission time intervals (TTIs) ranging between 2 to 14 orthogonal frequency division multiplexing (OFDM) symbols (see d1 para. 0048, 0098-0101 and the 3GPP reference included by reference).
Regarding claim 32, as to the limitation “The apparatus of claim 25, wherein the relative timing difference is used, at least partially, to prevent the UE from exceeding maximum transmit power due to misaligned transmit time intervals of aggregated PCell and SCell component carriers” d1 in view of d2 discloses prevention of exceeding maximum power (see d1 para. 0144, 0425, 0896, 0911) based on misalignment (see d1 para. 02345, 0301, 0471).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of utilizing component carriers having different frequency resources from a same network access station as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in the time between receiving the uplink control information and the time the wireless device is expected to transmit, by limiting the timing advance to a value appropriate for dual connectivity facilitates dual connectivity operation (see d2 para. 0038) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of limiting timing advance with no undue experimentation and without altering the function thereof, wherein 
Regarding claim 34, as to the limitation “The apparatus of claim 25, wherein the PCell and the at least one SCell utilize component carriers having different frequency resources from two non-collocated network access stations” d1 in view of d2 discloses component carriers having different frequency resources from two non-collocated network access stations (see d2 para. 0003, 0007, 0015, 0105-0106, 0134).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of component carriers having different frequency resources from two non-collocated network access stations as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in the time between receiving the uplink control information and the time the wireless device is expected to transmit, by limiting the timing advance to a value appropriate for dual connectivity facilitates dual connectivity operation (see d2 para. 0038) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art 
Regarding claim 35, as to the limitation “A method for a user equipment (UE)” d1 teaches a system including a UE (see d1 Fig. 36) which comprises at least a UE (see d1 Fig. 36 element UE) wherein the network that incorporates the UE is associated with carrier aggregation (see d1 para. 0053) wherein the UE includes at least a processor (see d1 para. 0265, 0376-0377, 0834), memory (see d1 para. 0835) wherein the memory contains instructions which, when executed by the processor configure the mobile device to execute functionality embodied as a method (see d1 para. 0307, 0341-0342);
as to the limitations “to determine a maximum transmission timing difference (MTTD) in Carrier Aggregation (CA) signals between a primary serving cell (PCell) and at least one secondary serving cell (SCell), the method comprising: when only one SCell is configured to serve the UE:” d1 discloses Reporting on Propagation Delay Difference (i.e. timing difference) for Multiple Downlink Component Carriers including reporting by a mobile terminal on downlink timings in a mobile communication system and is used to report in case the transmission and/or reception time difference of downlink sub-frames on different serving cells exceed a predefined maximum time difference (see d1 para. 0838); including wherein the terminal has configured a PCell over which it exchanges data with the eNodeB; wherein the 
as to the limitation “identifying a relative received timing difference between subframe timing boundaries of PCell and SCell signals received at the UE;” d1 discloses that the mobile terminal performs measurements to determine specific timing information of transmissions/receptions in the PCell and/or SCell wherein timing information which can be determined at the mobile terminal, as will be explained in detail further below; wherein the timing information which the terminal measures is such that it allows the mobile terminal to determine a propagation delay difference between the PCell and SCell therefrom (see d1 Fig. 36 step 1 para. 0846);
as to the limitations “or when two or more SCells are configured to serve the UE: for each configured SCell and the PCell, as a pair, identifying a relative propagation delay difference as a difference between subframe timing boundaries of signals received at the UE from any PCell and SCell pair;” d1 discloses a mobile terminal determining a propagation delay difference between the PCell and SCell therefrom (see d1 Fig. 36 step 1 para. 0846); including identifying a time difference between sub-frames of serving cells (see d1 para. 0545);
as to the limitation “and comparing the identified relative receive timing difference with a threshold time value; and comparing the identified relative propagation delay difference with the threshold time value” d1 discloses comparing the result of the measurement to a predefined maximum time difference; wherein the maximum time difference may be predefined for the specific mobile terminal or may be predefined for the mobile 
  However, d1 does not appear to explicitly disclose an interconnect interface coupled to the baseband processing unit and adapted to enable the one or more processors to communicate signals between at least one UE component selected from a group comprising: a dual band radio frequency (RF) transceiver, a memory circuit, an application processor or a digital signal processor (DSP), via an interconnect bus, although an interconnect bus associated with the UE elements noted above and the device actions noted above with respect to d1 may be construed to implicitly disclose the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d2 para. 0001) including a mobile device usable in a network that performs carrier aggregation (see d1 para. 0017) wherein the device includes at least a dual band radio frequency (RF) transceiver (see Fig. 10A element 1010), a memory circuit (see d2 Fig. 10A element 1030), an application processor or a digital signal processor (DSP) (see d1 para. 0834) and further including communication between elements via a bus (see d2 para. 0154-0155). D2 additionally discloses an apparatus (Fig. 1, elements 210a, 210d) for a user equipment communication device to communicate in a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of and interconnect bus as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in the time between receiving the uplink control information and the time the wireless device is expected to transmit, by limiting the timing advance to a value appropriate for dual connectivity facilitates dual connectivity operation (see d2 para. 0038) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of limiting timing advance with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details threshold values which are 30.26 μs and 32.47 μs as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in the time between receiving the uplink control information and the time the wireless device is expected to transmit, by limiting the timing advance to a value appropriate for dual connectivity facilitates dual connectivity operation (see d2 para. 0038) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of limiting timing advance with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the 
Regarding claim 42, as to the limitation “The method of claim 35, further comprising: stopping transmissions with one or more SCells if the threshold value is exceeded after comparing the identified relative propagation delay or the relative time difference” d1 in view of d2 discloses wireless device configured for inter-band carrier aggregation including multiple TAGs (pTAG and sTAG), wherein the wireless device is required to handle a maximum uplink transmission timing difference (ΔT) between the pTAG and the sTAG of at least 32.47 μs. A wireless device configured with pTAG and sTAG may stop transmitting on the SCell if, after a timing adjustment based on a received timing advance command, the uplink transmission timing difference between PCell and SCell exceeds the maximum value the wireless device can handle (i.e., 32.47 μs) (see d2 para. 0035) (See also d1 Fig. 36 para. 0884).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of stopping transmitting or receiving data with one or more SCells determined to exceed the maximum transmission timing difference as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in 
Regarding claim 37, as to the limitation “The method of claim 35, wherein the UE uses at least one of inter-band or non-contiguous intra-band carrier aggregation” d1 discloses a wireless device is configured to employ inter-band carrier aggregation with multiple TAGs (pTAG and sTAG), wherein the wireless device is required to handle a maximum uplink transmission timing difference (ΔT) between the pTAG and the sTAG of at least 32.47 μs. A wireless device configured with pTAG and sTAG may stop transmitting on the SCell if, after a timing adjustment based on a received timing advance command, the uplink transmission timing difference between PCell and SCell exceeds the maximum value the wireless device can handle (i.e., 32.47 μs) (see d2 para. 0035); wherein the apparatus is configured to use at least one of inter-band or non-contiguous intra-band CA (see d2 para. 0007, 0017) (see also d1 para. 0613).

Regarding claim 38, as to the limitation “The method of claim 35, wherein alternatively to the subframe timing difference, the relative received timing difference is identified based on a time boundary of a subslot transmission timing interval (sTTI) used in at least one of the PCell 
Regarding claim 39, as to the limitation “The method of claim 35, wherein the PCell and SCell signals schedule UL and DL transmissions for data and control information in a radio resource comprising a 10 ms long radio frame divided into 1 ms subframes using variable sized transmission time intervals (TTIs) ranging between 2 to 14 orthogonal frequency division multiplexing (OFDM) symbols per subframe” d1 in view of d2 discloses transmission of MAC PDU and control information in a radio resource comprising a plurality of 10 ms long radio frame divided into 1 ms subframes using variable sized transmission time intervals (TTIs) ranging between 2 to 14 orthogonal frequency division multiplexing (OFDM) symbols (see d1 para. 0048, 0098-0101 and the 3GPP reference included by reference).
Regarding claim 40, as to the limitation “The method of claim 35, wherein the relative received timing difference is used, at least partially, to prevent the UE from exceeding maximum transmit power due to misaligned transmit time intervals of the PCell and SCell signals” d1 in view of d2 discloses prevention of exceeding maximum power (see d1 para. 0144, 0425, 0896, 0911) based on misalignment (see d1 para. 02345, 0301, 0471).
Regarding claim 41, as to the limitation “The method of claim 35, wherein the PCell and SCell signals comprise different frequency resources from a same wireless network access station” d1 in view of d2 discloses component carriers having different frequency resources from a same network access station (see d2 para. 0003, 0007, 0015, 0105-0106, 0134).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 
Regarding claim 43, as to the limitation “A computer-readable medium storing executable instructions that, in response to execution, cause one or more processors of a baseband processing circuit of a user equipment (UE) enabled with carrier aggregation (CA), to perform operations comprising:”d1 teaches a system including a UE (see d1 Fig. 36) which 
as to the limitations “(1) determining a transmission timing difference of CA signals received at the UE from a primary serving cell (PCell) and at least one secondary serving cell (SCell) by, (a) when only a single SCell is configured to serve the UE,” d1 discloses Reporting on Propagation Delay Difference (i.e. timing difference) for Multiple Downlink Component Carriers including reporting by a mobile terminal on downlink timings in a mobile communication system and is used to report in case the transmission and/or reception time difference of downlink sub-frames on different serving cells exceed a predefined maximum time difference (see d1 para. 0838); including wherein the terminal has configured a PCell over which it exchanges data with the eNodeB; wherein the mobile terminal is configured so as to receive downlink transmissions from the PCell and is uplink time-aligned so as to allow uplink transmission to the PCell and the mobile terminal is configured for receiving downlink transmissions from the SCell (see d1 para. 0844, Fig. 36);
as to the limitation “identifying a relative received timing difference as a difference between subframe timing boundaries signals received at the UE from the PCell and the configured SCell;” d1 discloses that the mobile terminal performs measurements to determine specific timing information of transmissions/receptions in the PCell and/or SCell wherein timing information which can be determined at the mobile terminal, as will be explained in detail 
as to the limitations “or (b) when two or more SCells are configured to serve the UE, for each serving cell pair of the PCell and one configured SCell, identifying a relative propagation delay difference as a difference between subframe timing boundaries signals received at the UE from any pair of serving cells; and (2) identifying a maximum transmission timing difference is exceeded if said determined transmission timing difference exceeds a threshold time value;” d1 discloses a mobile terminal determining a propagation delay difference between the PCell and SCell therefrom (see d1 Fig. 36 step 1 para. 0846); including identifying a time difference between sub-frames of serving cells (see d1 para. 0545); d1 discloses comparing the result of the measurement to a predefined maximum time difference; wherein the maximum time difference may be predefined for the specific mobile terminal or may be predefined for the mobile communication system including the mobile terminal and the maximum time difference refers to the propagation delay (see d1 Fig. 36 step 2a, para. 00847); d1 also discloses that the UE compares the measurement result with a predefined maximum propagation delay time difference wherein the UE compares the downlink reception time difference with a predefined propagation delay time difference defining a maximum reception time difference for the UE (see d1 para. 0871)
  However, d1 does not appear to explicitly disclose an interconnect interface coupled to the baseband processing unit and adapted to enable the one or more processors to communicate signals between at least one UE component selected from a group comprising: a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of and interconnect bus as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that 
Regarding claim 44, as to the limitation “The computer-readable medium of claim 43, storing executable instructions, that when executed, further cause the baseband processing circuit to perform operations comprising: (3) determine whether the timing difference between uplink signals exceed the maximum transmission timing difference for uplink (UL) signals transmitted by the UE by: determining whether an uplink transmission timing difference between a PCell timing advance group (pTAG) value and an SCell timing advance group (sTAG) value or between two sTAG values exceeds a maximum uplink transmission timing difference threshold value” d1 in view of d2 discloses a wireless device is configured with inter-band carrier aggregation and also with multiple TAGs pTAG and sTAG), then the wireless device is required to handle a maximum uplink transmission timing difference (ΔT) between the pTAG and the sTAG of at least 32.47 μs. A wireless device configured with pTAG and sTAG may stop 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of determining whether an uplink transmission timing difference between a PCell timing advance group (pTAG) value and an SCell timing advance group (sTAG) value or between two sTAG values exceeds an uplink maximum transmission timing difference (uMTTD) threshold value as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in the time between receiving the uplink control information and the time the wireless device is expected to transmit, by limiting the timing advance to a value appropriate for dual connectivity facilitates dual connectivity operation (see d2 para. 0038) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of limiting timing advance with no undue experimentation and without altering the function thereof, wherein 
Regarding claim 45, as to the limitation “The computer-readable medium of claim 44, wherein the maximum downlink threshold timing value is 30.26 μs and the maximum uplink transmission timing difference threshold time value is 32.47 μs” d1 in view of d2 discloses a wireless device is capable of uplink transmission with maximum received time difference at the wireless device (i.e., up to 30.26 μs) and MTAG time differences up to 32.47 μs (see d2 para. 0101). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details threshold values which are 30.26 μs and 32.47 μs as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in the time between receiving the uplink control information and the time the wireless device is expected to transmit, by limiting the timing advance to a value appropriate for dual connectivity facilitates dual connectivity operation (see d2 para. 0038) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of 
 Regarding claim 46, as to the limitation “The computer-readable medium of claim 43, storing executable instructions, that when executed, further cause the baseband processing circuit to perform operations comprising: (4) stopping transmitting or receiving data with one or more SCells determined to exceed the maximum transmission timing difference” d1 in view of d2 discloses wireless device configured for inter-band carrier aggregation including multiple TAGs (pTAG and sTAG), wherein the wireless device is required to handle a maximum uplink transmission timing difference (ΔT) between the pTAG and the sTAG of at least 32.47 μs. A wireless device configured with pTAG and sTAG may stop transmitting on the SCell if, after a timing adjustment based on a received timing advance command, the uplink transmission timing difference between PCell and SCell exceeds the maximum value the wireless device can handle (i.e., 32.47 μs) (see d2 para. 0035) (See also d1 Fig. 36 para. 0884).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of stopping transmitting or receiving data with one or more SCells determined to exceed the maximum transmission timing 
Regarding claim 47, as to the limitation “The computer readable medium of claim 43, wherein the carrier aggregation comprises one of inter-band or non-contiguous intra-band carrier aggregation” d1 discloses a wireless device is configured to employ inter-band carrier aggregation with multiple TAGs (pTAG and sTAG), wherein the wireless device is required to handle a maximum uplink transmission timing difference (ΔT) between the pTAG and the sTAG 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of using inter-band CA as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: limiting the maximum timing advance for a wireless device operating in dual connectivity such that a network node will be prevented from sending a timing advance command to a wireless device where the timing advance value is so large that the wireless device does not have time to encode the uplink transport block in the time between receiving the uplink control information and the time the wireless device is expected to transmit, by limiting the timing advance to a value appropriate for dual connectivity facilitates dual connectivity operation (see d2 para. 0038) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of limiting timing advance with no undue experimentation and without altering the function thereof, wherein .
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180062776 A1 to Teshima et al discloses communicating with a first base station and a second base station in a communication system which supports carrier aggregation is provided. The user apparatus includes a measurement unit configured to measure a timing gap between a reception timing of a first radio signal received from the first base station and a reception timing of a second radio signal received from the second base station; and a transmission unit configured to transmit the information indicating the timing gap measured by the measurement unit to the first base station or the second base station.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643